Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 01, 2021

The Court of Appeals hereby passes the following order:

A22A0271. ROBERT RANDOLPH v. THE STATE.

      In 2011, Robert Jerome Randolph pled guilty to family violence aggravated
assault and possession of a firearm by a convicted felon, and the trial court sentenced
him to 20 years with 5 years in prison and the balance suspended. Randolph violated
the terms of his suspended sentence and, on November 7, 2017, the superior court
revoked ten years of his suspended sentence. Randolph appealed the ruling, and the
appeal was dismissed as untimely. See Case No. A19A0435 (dismissed Nov. 9,
2018).
      On August 31, 2021, Randolph filed a second notice of appeal from the same
November 7, 2017 order. As we explained in our prior dismissal order, a notice of
appeal must be filed within 30 days, and a timely notice of appeal is an absolute
requirement to confer jurisdiction on this Court. See OCGA § 5-6-38 (a); Rowland
v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Randolph’s second notice of
appeal – filed 1,393 days after the entry of the order – is untimely.
      Moreover, Randolph is not entitled to file a second appeal from the same order.
“It is axiomatic that the same issue cannot be relitigated ad infinitum.” Echols v.
State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see Massey v. Massey, 294 Ga.
163, 165 (2) (751 SE2d 330) (2013) (a party is not entitled to a second appeal from
a single order); Howard v. State, 289 Ga. 207, 207 (1) (710 SE2d 761) (2011) (an
appellant is precluded from relitigating issues that were dismissed in his prior
appeals).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/01/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                          , Clerk.